Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made and entered into effective
as of January 1, 2003 (the “Execution Date”), by and between LANDRY’S
RESTAURANTS, INC., a Delaware corporation (the “Company”) and Tilman J.
Fertitta, an individual, (“Fertitta”).

 

WHEREAS, the Company wishes to retain the services of Fertitta as Chief
Executive Officer and President of the Company and its subsidiaries, subject to
and in accordance with the terms and provisions of this Agreement; and

 

WHEREAS, Fertitta desires to be employed by the Company subject to and in
accordance with the terms and provisions of this Agreement;

 

NOW, THEREFORE, in consideration of the premises and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto do hereby agree as follows:

 

1.   Engagement.    The Company hereby engages and retains Fertitta to perform
the “Duties” (as hereinafter set forth) and Fertitta hereby accepts the
engagement to perform the Duties upon the terms and conditions set forth herein.



2.   Term.    Subject to the other terms and provisions of the Agreement, the
term of this Agreement, unless sooner terminated, shall begin on the Execution
Date and shall expire on December 31, 2007 (the “Initial Term”). Upon the
expiration of the Initial Term, this Agreement shall be automatically extended
for an additional period of five (5) years unless written notice is received
twelve (12) months prior to such expiration from the party electing not to
extend this Agreement. (As used herein, the Initial Term and any extension is
herein called the “Term”).



3.   Duties.    During the Term, Fertitta shall serve as the Chief Executive
Officer, President, Chairman of the Board of the Company, and shall serve as a
member of the Board, or such other office as shall be mutually agreed upon by
Fertitta and the Company. Fertitta shall have general management and control of
the Company in the ordinary course of its business with all such powers with
respect to such management and control as may be reasonably incident to such
responsibilities. Notwithstanding the foregoing, nothing contained herein shall
preclude Fertitta from engaging in charitable and/or community affairs and
managing his personal investments.

 

4.   Compensation.

 

  (a)   For services rendered pursuant to this Agreement, the Company shall pay
to Fertitta a base salary (the “Base Salary”) calculated at a rate of $1,250,000
per annum, payable on a bi-weekly basis. Such sums shall be reduced by
applicable withholding, FICA, and other necessary pay-related taxes. The Company
also agrees that the compensation committee of the Board (“Compensation
Committee”) shall review Fertitta’s salary at least annually to determine if any
salary increase is appropriate in the discretionary and sole judgment of the
Compensation Committee. Any increase in the Base Salary or other compensation
granted by the Board shall in no way limit or reduce any other obligation of the
Company hereunder and, once established at an increased specific rate,
Fertitta’s Base Salary hereunder shall not thereafter be reduced. For purposes
of this Agreement, “Base Salary” shall mean Fertitta’s initial Base Salary or,
if increased, the increased Base Salary.

 

  (b)   Fertitta shall be entitled to participate in and receive bonus awards
under any bonus program established by the Company for its management or key
personnel. In the absence of or in addition to such a program, Fertitta shall be
entitled to receive an annual bonus, as may be determined from time to time by
the Compensation Committee in its discretionary and sole judgment based on merit
and the Company’s performance. The range of the bonus award shall be up to two
times Fertitta’s Base Salary.

 

A-1



--------------------------------------------------------------------------------

  (c)   Fertitta shall be eligible to participate in deferred compensation plans
that the Company may adopt for executives in accordance with the terms of the
plans.

 

  (d)   As of the date hereof, and on each second anniversary of this Agreement,
the Company shall give Fertitta a new automobile to be selected by him. In
addition, the Company shall either directly pay or reimburse Fertitta for all
costs of operating and maintaining such automobile, including insurance thereon.

 

  (e)   The Company shall provide an annual expense and/or administrative or
support/personnel allowance to Fertitta. The Company shall also pay or reimburse
Fertitta for annual financial service fees, including tax preparation, estate
planning and legal or financial advice. In addition, throughout the term of this
Agreement, the Company shall reimburse Fertitta for all reasonable business
expenses (including expenses of travel and entertainment) incurred by Fertitta.
The Company shall also pay directly or reimburse Fertitta for membership or
initiation fees and monthly dues for clubs Fertitta deems necessary to carry out
the duties set forth herein. The Company shall also provide Fertitta with the
use of Company transportation and dockage facilities for his personal use,
benefit and travel.

 

  (f)   Fertitta shall be entitled to group life insurance, accidental death and
dismemberment insurance, hospitalization, surgical, major medical coverage,
long-term disability, and such other insurance coverage at least equal to, or,
if approved by the Compensation Committee, greater than that which may be made
available to other executive officers of the Company. Provided, however,
Fertitta shall only be entitled to such insurance coverage to the extent that
such general claim of coverage is provided to any other executive officer of the
Company. The Company shall pay directly or reimburse Fertitta for 100% of any
medical expense or charge not otherwise paid for by the Company provided
insurances, including deductibles or any other charges. The Company shall also
provide for the personal security of Fertitta at all times.

 

  (g)   During the Term of this Agreement, Fertitta shall be entitled to a
minimum of thirty (30) paid vacation days per year, or such additional numbers
as may be determined by the Compensation Committee from time to time. For
purposes of this paragraph, weekends shall not count as vacation days, and
Fertitta shall also be entitled to all paid holidays given by the Company to its
other executive officers. The time or times at which Fertitta will be permitted
to take such vacation time shall be determined by the mutual agreement of the
Company and Fertitta.

 

  (h)   The Company shall provide Fertitta, at the Company’s expense, with life
insurance and/or last-to-die life insurance or any combination thereof (the
“Policy”) on the life of Fertitta naming such beneficiaries thereunder as
Fertitta shall designate in such amount as set forth on Schedule 4(g). The
Policy shall be owned by Fertitta or his designee.

 

  (i)   Each year of this Agreement, the Company shall make charitable
contributions to a charity or charities, including charitable foundation(s) of
Fertitta’s choice of at least $500,000. In addition, the Company on an annual
basis shall make matching charitable contributions to a charity or charities,
including charitable foundation(s) of Fertitta’s choice not to exceed a total
amount of $250,000 in any one year. A non-inclusive list of Fertitta’s
designated charities and charitable foundations are set forth on Schedule 4(j).

 

  (j)   During the Initial Term of this Agreement, Fertitta shall be granted
restricted stock in the amount of 100,000 shares per year for each year of the
Initial Term for services expected to be rendered subsequent to such grants. The
restricted stock shall vest ten (10) years from the date of each grant. All
shares issuable to Fertitta upon vesting shall be registered pursuant to
applicable federal securities laws. Upon the vesting of any stock grant,
Fertitta shall receive a payment from the Company such that the payment shall
pay any federal tax due at the rate applicable to income in connection with the
vesting of each stock grant and the payment itself.

 

  (k)  

During the Initial Term of this Agreement, Fertitta shall be granted stock
options in an amount no less than what Fertitta received in stock options
granted for the three (3) fiscal years prior to 2003 (the

 

A-2



--------------------------------------------------------------------------------

 

“Minimum Number”) at a price equal to the fair market value of the common stock
at the time of the grant or grants. The date of grant or grants shall be in the
sole discretion of the Stock Option Committee, provided, however, that at least
fifty percent of the Minimum Number of options granted hereunder shall be
granted prior to December 31, 2005. Fertitta shall have the right to exercise
the stock options for a term of ten (10) years. The stock options shall vest
over three (3) years from the date of grant or grants in equal annual
installments. Notwithstanding anything set forth herein or in any stock option
agreement, in the event the stock price appreciates in value more than forty
(40%) percent from the grant price, all stock options at such price, shall
become immediately vested. All shares issuable to Fertitta upon exercise of the
options shall be registered pursuant to applicable federal securities laws. Upon
the exercise of any stock option, Fertitta shall receive a payment from the
Company such that the payment shall pay any FICA tax due applicable to income in
connection with the exercise of any stock option.

 

5.   Termination.

 

  (a)   Definitions.

 

  (1)   “Cause” shall mean:

 

  (i)   Dishonesty which is not the result of an inadvertent or innocent mistake
of Fertitta with respect to the Company or any of its subsidiaries;

 

  (ii)   Willful misfeasance or nonfeasance of duty by Fertitta intended to
injure or having the effect of injuring in some material fashion the reputation,
business, or business relationships of the Company or any of its subsidiaries or
any of their respective officers, directors, or employees;

 

  (iii)   Material violation by Fertitta of any term of this Agreement if such
violation is not remedied or reasonable steps to effect such remedy are not
commenced within thirty (30) days after written notice of such violation and
diligently pursued to completion; and

 

  (iv)   Conviction of Fertitta of any felony, any crime involving moral
turpitude or any crime other than a vehicular offense which could reflect in
some material fashion unfavorably upon the Company or any of its subsidiaries.

 

  (2)   A “Change of Control” shall be deemed to have occurred if:

 

  (i)   Any “person” or “group” (within the meaning of Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934) other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Company
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934), directly or indirectly, of 50% or more of the Company’s
then outstanding voting common stock; or

 

  (ii)   At any time during any consecutive thirty-six (36) month period (not
including any period prior to the date hereof), individuals who at the beginning
of such period constituted the Board (and any new director whose election by the
Board or whose nomination for election by the Company’s shareholders were
approved by a vote of at least two-thirds of the directors then still in office
who either were directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority thereof; or

 

  (iii)  

The stockholders of the Company approve a merger or consolidation of the Company
with any other corporation, other than merger or consolidation (a) in which a
majority of the directors of the surviving entity were directors of the Company
prior to such consolidation or merger, and (b) which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by

 

A-3



--------------------------------------------------------------------------------

 

being changed into voting securities of the surviving entity) more than 50% of
the combined voting power of the voting securities of the surviving entity
outstanding immediately after such merger or consolidation; or

 

  (iv)   The Stockholders approve a plan of complete liquidation of the Company
or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.

 

  (3)   A “Disability” shall mean the absence of Fertitta from his duties with
the Company on a full-time basis for 180 consecutive days, or 180 days in a
365-day period, as a result of incapacity due to mental or physical illness
which results in Fertitta being able to perform the essential functions of his
position, with or without reasonable accommodation.

 

  (4)   A “Good Reason” shall mean any of the following (without Fertitta’s
express written consent):

 

  (i)   A substantial and material alteration in the nature or status of
Fertitta’s responsibilities, or the assignment of duties inconsistent with, or a
substantial and material alteration in the nature or status of Fertitta’s duties
and responsibilities;

 

  (ii)   A failure by the Company to continue in effect any employee benefit
plan in which Fertitta was participating, or the taking of any action by the
Company that would adversely affect Fertitta’s participation in, or materially
reduce Fertitta’s benefits under, any such employee benefit plan, unless such
failure or such taking of any action adversely affects the senior members of
corporate management of the Company generally;

 

  (iii)   A relocation of the Company’s principal offices, or Fertitta’s
relocation to any place other than the principal offices, exceeding a distance
of twenty (20) miles from the Company’s current corporate office located in
Houston, Texas, except for reasonably required travel by Fertitta on the
Company’s business;

 

  (iv)   Any material breach by the Company of any provision of this Agreement
if such material breach has not been cured within thirty (30) days following
written notice of such breach by Fertitta to the Company setting forth with
reasonable specificity the nature of the breach; or

 

  (v)   Any failure by the Company to obtain the assumption and performance of
this Agreement by any successor (by merger, consolidation, or otherwise) or
assign of the Company.

 

  (5)   “Termination Date” shall mean the date Fertitta is terminated for any
reason pursuant to this Agreement.

 

  (6)   “Termination Following a Change of Control” shall mean: (i) a
Termination of Fertitta without Cause by the Company in connection with or
within one (1) year following a Change of Control; (ii) a termination of
Fertitta’s employment with the Company by Fertitta for Good Reason within one
(1) year following a Change of Control; (iii) failure of any successor/surviving
company to adopt this Agreement; or (iv) a termination of Fertitta’s employment
with the Company by Fertitta for any reason within one (1) year following a
Change of Control.

 

  (b)   Termination Without Cause.    Termination Following a Change of Control,
or For Good Reason: Benefits. In the event there is a termination without Cause,
a Termination Following a Change of Control, or if Fertitta terminates for Good
Reason (a “Termination Event”), this Agreement shall terminate and Fertitta
shall be entitled to the following severance benefits:

 

  (1)   Three (3) times One Hundred Eighty (180%) percent of his Base Salary at
the rate in the effect immediately prior to the Termination Event, payable in
full within five (5) days of the Termination Event. Moreover, the Company shall
remain obligated to maintain, provide, and keep all benefits set forth in
Paragraph 4(f) available to Fertitta at the Company’s expense until the later of
Fertitta’s death, his wife’s death or until all his children reach the age of 25
or complete college;

 

A-4



--------------------------------------------------------------------------------

  (2)   Any restricted stock and/or stock options which Fertitta has received
shall vest immediately, and any restricted stock and stock options required to
be granted pursuant to Paragraph 4(j) and 4(k) which have not been so granted,
shall be granted and shall vest immediately and if there is a Change in Control,
the stock option grant price shall be the lowest price of the Company’s common
stock during the 365 days prior to the announcement of such Change in Control;

 

  (3)   The Company shall pay or provide all insurance payments for the policy
referenced in Paragraph 4(h) and all other benefits which Fertitta is eligible
to receive as if he were still employed by the Company for a period of five (5)
years after the Termination Date. Notwithstanding the foregoing, the Company, at
Fertitta’s election shall pay the cash equivalent value of all such benefits
within five (5) days of the termination date;

 

  (4)   If Fertitta receives any payments hereunder which are subject to an
excise tax imposed under Section 4999 of the Internal Revenue Code of 1986, as
amended, or any similar tax imposed under federal, state, or local law
(collectively, “Excise Taxes”), the Company shall pay Fertitta (on or before the
date which Fertitta is required to pay such Excise Taxes), 1) an additional
amount equal to all Excise Taxes then due and payable, and 2) the amount
necessary to defray Fertitta’s increased (federal, state, and local) income tax
liability arising due to such payment and any costs and expenses, including
penalties and interest incurred by Fertitta in connection with any audit,
proceedings, etc. related to the payment of such Excise Taxes. For purposes of
calculating the amount payable to Fertitta under this Paragraph, the federal and
state income tax rates used shall be the highest marginal federal and state
rates applicable to ordinary income in Fertitta’s state of residence, taking
into account any federal income tax deductions or credits available to Fertitta
for state income taxes. The Company shall cause its independent auditors to
calculate such amount and provide Fertitta a copy of such calculation at least
ten (10) days prior to the date specified above for payment of such amount;

 

  (5)   All accrued compensation and unreimbursed expenses through the
Termination date. Such amounts shall be paid to Fertitta in a lump sum in cash
within five (5) days after the Termination Date along with the certificate of
title referenced in Paragraph 5(b)(1) above;

 

  (6)   Fertitta, in addition to all other amounts, payments or benefits
provided hereunder, shall receive a lump sum payment in the amount of five
million dollars ($5,000,000), to be paid within five (5) days following such
Termination for and in connection of Fertitta’s agreement not to compete or
solicit employees as set forth in Paragraph 8 hereinbelow;

 

  (7)   An assignment of the Company’s rights to certain tickets for Houston,
Texas professional sport teams as set forth in Schedule 5(b)(7);

 

  (8)   Fertitta shall be free to accept other employment during such period,
and there shall be no offset of any employment compensation earned by Fertitta
in such other employment during such period against any payments due to Fertitta
hereunder; and

 

  (9)   The Company shall continue to provide to Fertitta all the benefits set
forth in Paragraph 4(e) above at the same level as provided to him during the
last twelve (12) months of his employment prior to his Termination for a period
of five (5) years following his Termination.

 

  (c)  

Termination in Event of Death or Disability: Benefits.    If Fertitta’s
employment is terminated by reason of Fertitta’s death or Disability during the
term of this Agreement (the “Employment Period”), this Agreement shall terminate
without further obligation to Fertitta’s legal representatives under this
Agreement, other than for payment of all compensation, otherwise due to Fertitta
during the Term hereof as if Fertitta had not died or become disabled,
unreimbursed expenses and the timely payment or provision of Other Benefits
through the date of death or Disability. Such amounts shall be paid to Fertitta
or Fertitta’s estate or beneficiary, as applicable, in a lump sum cash payment
within ninety (90) days after the date of death or Disability. With respect to
the provision of Other Benefits, the term Other Benefits as used in this
Paragraph 5(c) shall include, without limitation, benefits at least equal to

 

A-5



--------------------------------------------------------------------------------

 

the most favorable benefits provided by the Company to the estates and
beneficiaries of other executive level employees of the Company under such
plans, programs, practices, and policies relating to death or Disability
benefits, if any, as in effect with respect to other executives and their
beneficiaries at any time during the 120-day period immediately preceding the
date of death or Disability. Additionally, all stock grants and stock options
for which Fertitta would have been eligible had he completed the term of this
Agreement, shall be granted and vest immediately, and Fertitta or Fertitta’s
estate or beneficiary shall be vested in all other stock grants and stock
options held by Fertitta as of the date of Fertitta’s termination.

 

  (d)   Voluntary Termination by Fertitta and Termination for Cause.    Fertitta
may terminate his employment with the Company by giving written notice of his
intent and stating an effective Termination Date at least ninety (90) days after
the date of such notice; provided, however, that the Company may accelerate such
effective date by paying Fertitta through the proposed Termination Date. The
Company may terminate Fertitta’s employment for Cause at any time upon thirty
(30) days prior written notice. In the event Fertitta is terminated for Cause,
Fertitta may request a review of such decision by the entire Board at the next
regularly scheduled Board meeting. Upon such termination by Fertitta or upon
termination for Cause by the Company, this Agreement shall terminate and the
Company shall pay to Fertitta all accrued compensation, unreimbursed expenses
and the Other Benefits through the Termination Date. Such amounts shall be paid
to Fertitta in a lump sum in cash within thirty (30) days after the later of the
date of termination or the date of the Board’s decision as set forth herein.

 

6.   Indemnification; Liability Insurance.    The Company shall indemnify and
hold Fertitta (or his legal representative) harmless to the full extent
permitted by applicable law for all legal expenses and all liabilities, losses,
judgment, fines, expenses, and amounts paid in settlement in connection with any
proceeding involving him (including any action by or in the right of the
Company) by reason of his being or having been a director, officer, employee,
consultant or agent of the Company or any of its subsidiaries, affiliates, or
any other enterprise if he is serving or has served at the request of the
Company. In addition, the Company shall cause any such subsidiary affiliate or
enterprise also to so indemnify and hold Fertitta harmless to the full extent
permitted by applicable law. The foregoing shall not be deemed to limit any
rights of Fertitta pursuant to applicable indemnification provisions of the
Company’s Certificate of Incorporation or Bylaws or otherwise. In addition, the
Company shall acquire and maintain with reputable insurance companies or
associations acceptable to Fertitta, directors’ and officers’ liability
insurance for the benefit of Fertitta providing terms and coverage amounts at
least as favorable as those provided to other officers or directors of the
Company. Such insurance shall remain in place (to the extent that the Company is
able to purchase the same for any officer or director) as long as necessary
under applicable statutes of limitations to cover all events occurring during
the Term of this Agreement regardless of when the claim is made.

 

7.   Advance of Expenses.    In the event of any action, proceeding or claim
against Fertitta arising out of his serving or having served in a capacity
specified in Paragraph 6 above, the Company shall provide Fertitta with counsel
who may be counsel for the Company as well, as long as no conflict of interest
exists between the Company and Fertitta, and no ethical or professional
responsibility rules prevent the same counsel from representing both Fertitta
and the Company. In the event of any such conflict of interest or other bar to
Fertitta being represented by counsel for the Company, Fertitta may retain his
own separate counsel (such choice of counsel may be made in his sole and
absolute discretion), and the Company shall be obligated to advance to Fertitta
(or pay directly to his counsel ) reasonable counsel fees and other costs
associated with Fertitta’s defense of such action, proceeding or claim;
provided, however, that in such event, Fertitta shall first agree in writing,
without posting bond or collateral, to repay all sums paid or advanced to him
pursuant to this provision in the event that the final disposition of such
action, proceeding or claim is one for which Fertitta would not be entitled to
indemnification pursuant to the provisions hereof.

 

A-6



--------------------------------------------------------------------------------

8.   Non-Competition and Non-Solicitation.    Fertitta and the Company expressly
agree that for a period of one year immediately following the termination of
Fertitta’s employment with the Company for Cause, Fertitta will not engage in
any business involving the operation or management of seafood restaurants within
a three-mile radius of any location in which the Company operates a seafood
restaurant. In addition, Fertitta and the Company expressly agree that for one
year following the termination of Fertitta’s employment with the Company for
Cause, Fertitta will not solicit any employee working for the Company for
employment.

 

9.   No Mitigation Required.    Fertitta’s rights hereunder upon termination of
employment shall be cumulative with and in addition to any other rights or
remedies he may be entitled to by reason of any such termination. In addition,
Fertitta shall have no obligation to mitigate his damages hereunder, whether by
seeking new employment or otherwise, nor shall the amount of any payments
provided for in this Agreement be reduced by any compensation earned by Fertitta
as the result of employment by another employer after the date of termination of
Fertitta’s employment with the Company, or otherwise.

 

10.   Nondisclosure.    Except as otherwise required by law or court order,
Fertitta, at any time during the Term, shall not disclose or use, except in the
course of Fertitta’s employment with the Company in the pursuit of the business
of the Company or any of its subsidiaries or affiliates, any confidential
information or nonpublic proprietary data of the Company or any of its
subsidiaries or affiliates, whether such information or proprietary data is in
Fertitta’s memory or embodied in writing or other physical form.

 

11.   Representations and Warranties.    The Company represents and warrants
that the execution of this Agreement by the Company has been duly authorized by
resolution of the Board.

 

12.   Entire Agreement.    This Agreement constitutes the entire understanding
between Company and Fertitta relating to Fertitta’s employment hereunder and
supersedes and cancels all prior written and oral understandings and agreements
with respect to such matters.

 

13.   Assignment.    The rights and obligations of the Company under this
Agreement shall inure to the benefit of and shall be binding upon its successors
and assigns. The rights and obligations of Fertitta under this Agreement are of
a personal nature and shall neither be assigned nor transferred in whole or in
part by Fertitta.

 

14.   Arbitration.    In the event any dispute arises out of Fertitta’s
employment with Company, or separation therefrom, which cannot be resolved by
the parties to this Agreement, such dispute shall be submitted to final and
binding arbitration. The arbitration shall be conducted in accordance with the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association (“AAA”). If the parties cannot agree on an arbitrator, a
list of seven (7) arbitrators will be requested from AAA, and the arbitrator
will be selected using alternate strikes with Fertitta striking first. The cost
of the arbitration will be shared equally by Fertitta and Company. Arbitration
of such disputes is mandatory and in lieu of any and all civil causes of action
and lawsuits either party may have against the other arising out of Fertitta’s
employment with Company, or separation therefrom. Such arbitration shall be held
in Houston, Texas.

 

15.   Miscellaneous.

 

  (a)   This Agreement shall be subject to and governed by the laws of the state
of Texas and venue shall lie in the courts of Harris County.

 

  (b)   Failure by either party to insist upon strict compliance with any
provision hereof shall not be deemed a waiver of such provision or any other
provision hereof.

 

  (c)   At all times during the Term, the Company shall use its best efforts to
cause Fertitta to be elected a director and to serve as Chairman of the Board of
the Company. Any such failure to use its best efforts shall be a material breach
of this Agreement for purposes of Section 5(a)(4)(iv) and shall entitle Fertitta
to all severance benefits set forth in Section 5(b).

 

A-7



--------------------------------------------------------------------------------

  (d)   This Agreement may not be modified except by an agreement in writing
executed by the parties hereto.

 

  (e)   No waiver by either party to this Agreement of any right to enforce any
term or condition of this Agreement, or any breach hereof, shall be deemed a
waiver of such right in the future of any other right or remedy available under
this Agreement.

 

  (f)   The invalidity or unenforceability of any provision hereof shall not
affect the validity or enforceability of any other provision.

 

  (g)   The section and paragraph headings contained in this Agreement are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first set out above.

 

LANDRY’S RESTAURANTS, INC.

 

 

By:

 

/s/    JOE MAX TAYLOR

 

--------------------------------------------------------------------------------

   

Joe Max Taylor

Chairman Compensation Committee

     

Employee:

 

/s/    TILMAN J. FERTITTA

 

--------------------------------------------------------------------------------

   

Tilman J. Fertitta

 

 

A-8